SPLICED LITHIUM STRIP, PREPARATION METHOD THEREOF, AND RELATED NEGATIVE ELECTRODE PLATE, BATTERY CORE, LITHIUM ION BATTERY, BATTERY MODULE, BATTERY PACK AND APPARATUS

Primary Examiner: Gary Harris                 Art Unit: 1727       November 19, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 06/11/2021 was considered by the examiner.

Drawings
4.         The drawings were received on 06/11/2021.  These drawings are acceptable.





EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
(CLAIM 3) The spliced lithium strip according to claim 1 -3 degree or less, or 1x 10-4 degree to 2x 10-3 degrees.
(CLAIM 4) The spliced lithium strip according to any one of claims 1 
 	(CLAIM 5)The spliced lithium strip according to any one of claims 1 
    PNG
    media_image1.png
    50
    333
    media_image1.png
    Greyscale
  
 	(CLAIM 6)The spliced lithium strip according to any one of claims 1 
 	(CLAIM 7) The spliced lithium strip according to any one of claims 1 
(CLAIM 8) The spliced lithium strip according to any one of claims 1 
 	(CLAIM 13) A negative electrode plate, comprising: a negative current collector; a negative active material layer disposed on the negative electrode current collector; a lithium-based metal layer disposed on the negative active material layer, wherein the lithium-based metal layer is formed by laminating the spliced lithium strip according to 
 	(CLAIM 18) An apparatus comprising at least one of the lithium ion battery according to claim 15


Allowable Subject Matter

6.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The art made of record Kondo et al. US 2020/0277465 teaches a lithium ion secondary battery [0001], where splicing takes place onto a separator feed roll on the winding machine with a 1” overlap.  However, Kondo would not provide the lithium strip required by Claim 1 nor the method of preparing required by Claim 11 having the thickness fluctuations or structure being claimed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GARY D HARRIS/           Primary Examiner, Art Unit 1727